Mr. Justice Hutchison
delivered the opinion of the court.
In a proceeding based on an alleged cane-grinding contract and instituted by the Central Saint Jean to restrain the delivery of certain cane to a competing mill and to compel the specific performance of the alleged grinding contract, the court below, holding that in order to justify the. relief sought complainant must show a clear right thereto, found that the' essential averments of the petition had not been satisfactorily established by the evidence and dismissed the suit;
■ Appellant insists that the court improperly regarded the contract relied on as having been rescinded, and that .the judgment is contrary to the 'evidence.'
*374Only two witnesses testified for complainant: Its .agent and attorney in fact, and tlie respondent. The defense in trodnced no evidence, bnt adopted as its own tlie testimony of respondent as a witness for complainant. The answer set up a sale of the cane and a breach by the purchaser. The testimony of the attorney in fact of appellant tended to show a cane-grinding contract, as alleged in the complaint. The other witness testified to a simple agreement of purchase and sale after inspection and test of the cane, together with an unconditional provision for delivery-during the month of March and a refusal to accept such delivery. The only documentary evidence in the case, consisting of certain correspondence subsequent to the original verbal notice given by complainant to respondent to suspend cutting and delivery, is not wholly incompatible with the theory of the defense which, as already pointed out, is supported by the testimony of the respondent as a witness for complainant.
The law regulating “Contracts of Advances for Agricultural Purposes and Grinding of Cane, and for other Purposes,” gives to the central various privileges and advantages not enjoyed by the purchaser under an ordinary contract of purchase and sale. Grinding contracts, if reduced to writing, are eligible to record, whether evidenced by public or private document, are by the express terms of the statute susceptible of enforcement by judicial mandate and must contain “the terms and conditions stipulated by the parties.”
. The embodiment of s-uch terms and conditions in a written memorandum is a very simple matter, and we agree with the. trial judge that when the central applies for ah order restraining the sale and delivery of cane to a rival mill and compelling the specific enforcement of an alleged oral agreement for- the grinding of cane, it must show a clear right to : suchextraordinary relief. . • ' '
In the case at bar, after a careful examination of the *375whole record, we find no snch manifest error as to require a reversal of the judgment appealed from, which nrast he

Affirmed.

Chief Justice Hernandez and Justices Wolf, del Toro and Aldrey concurred.